DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1, line 4 of “a thread” is indefinite because it is unclear if this limitation is the same as or different than the thread of claim 1, line 3. For examination purposes, it is assumed that the elements are different.
Claim 1 recites the limitation "the proximal end" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 2, line 1 of “the…thread” is indefinite because it is unclear if this limitation refers to the thread of claim 1, line 3 or line 4.
The limitation of claim 3, line 1 of “the…thread” is indefinite because it is unclear if this limitation refers to the thread of claim 1, line 3 or line 4.
The limitation of claim 7, line 1 of “the thread” is indefinite because it is unclear if this limitation refers to the thread of claim 1, line 3 or line 4.
The limitation of claim 7, line 2 of “a loop” is indefinite because it is unclear if this limitation is the same as or different than the loop of claim 1, line 2. For examination purposes, it is assumed that the elements are the same.
The limitation of claim 8, line 1 of “the thread” is indefinite because it is unclear if this limitation refers to the thread of claim 1, line 3 or line 4.
Claim 9 recites the limitation "the proximal end of the suture" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the proximal end of the wound" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 15, line 7 of “having a height smaller than the unclipped cone” is indefinite because it is unclear if the limitation refers 1) to the clipped state of the anchor shaped as an ellipse and a cone or 2) only to the clipped state of the anchor shaped as a cone. Examiner suggests amending the limitation to read “shaped as an ellipse or a cone, wherein in the clipped state, the anchor having a height smaller than the unclipped cone”.
Claim 15 recites the limitation "the unclipped cone" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the limitation to read “the cone in the unclipped state”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,950,285 (Wilk).
1. Wilk discloses a knotless suture (suture device 210) comprising a loop (loop member 224) at a distal end of the suture; an anchor (projections 228) connected to the loop by a thread (connector element 214); a thread (thread member 226) beginning at the anchor, on the opposite side as the loop; and a needle (needle 232) at a proximal end of the suture (FIG. 2; col. 4-5, lns. 62-6).
2. The anchor, loop, and thread are all made of the same material (see “integrally molded” of polyethylene at col. 8, lns. 38-48).
3. The anchor, loop, and thread are all made of a continuous piece of the same material (see “integrally molded” of polyethylene at col. 8, lns. 38-48).
4. The anchor is an umbrella shape (see conical shape of projections 228 at FIG. 2 and col. 4-5, lns. 62-6 which can reasonably be considered “an umbrella shape”).
5. The loop is connected to the anchor via a loop thread (connector element 214 is a loop thread in FIG. 2). The loop thread is substantially the same length as the radius of the anchor (e.g., FIG. 2).
7. When the thread is pulled through the loop, a slipknot is created (FIG. 9C; col. 8, lns. 12-26). When the slipknot is taut the anchor (or at least a portion of the projections 228) is flattened against a surface of a wound (cut 42)(FIG. 9D; col. 8, lns. 12-26).
8. The thread has a plurality of features (protuberances 211, 213).

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, a system for knotlessly securing a suture to a wound comprising a suture and a second anchor where, after the wound is stitched by the suture, the thread of the suture is led through the center of the second anchor such that when the clip is applied to the flanges, the suture is kept taut by the second anchor, as recited in claim 9. The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to Wilk as discussed above which teaches a related suture. However, Wilk fails to disclose a second anchor as recited in claim 9. US 2010/0256676 (Hay) teaches a related system having a suture and a second anchor. However, the suture of Hay does not include a loop at a distal end of the suture, a thread beginning at the anchor, on the opposite side of the loop, and a needle at the proximal end of the suture as recited in claim 9. As discussed above, neither Wilk nor Hay anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify the references, alone or in combination, to teach the system as recited in claim 9.  Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.
Claims 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, a suture anchor wherein when the anchor is in a clipped state it has a height smaller than the unclipped cone, as recited in claim 15. The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to Hay which teaches a related suture anchor having a clipped state in FIG. 1 and an unclipped state in FIG. 4. However, the suture anchor of Hay does not have a height smaller than the unclipped cone when in the clipped state as recited in claim 9. As discussed above, Hay does not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify the references, alone or in combination, to teach the system as recited in claim 15.  Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771